DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 08/05/22 in response to the non-final Office Action mailed 05/12/22. 
Status of Claims
2)	Claim 1 has been amended via the amendment filed 08/05/22.
Claims 1-14 are pending.
Claims 1 and 3-7 are under examination.  
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  		
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.	
Objection(s) Withdrawn
5)	The objection to the specification made in paragraph 7 of the Office Action mailed 05/12/22 is withdrawn in light of Applicants’ amendment to the specification.
Rejection(s) Withdrawn
6)	The rejection of claims 1 and 3-7 made in paragraph 9 of the Office Action mailed 05/12/22 under 35 U.S.C § 103 as being unpatentable over Zou et al. (In: The Molecular Immunology of Complex Carbohydrates-2, (Ed) Wu AM. Kluwer Academic/Plenum Publishers, pages 473-484, 2001, of record) (Zou et al., 2001) in view of Contorni et al. (US 20150224185 A1, of record) is withdrawn in light of Applicants’ amendments to the base claim 1, which render the claim(s) uninterpretable and indefinite.
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
7)    The following is a quotation of 35 U.S.C § 112(b):
(B) CONCLUSION -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	 
8)    	Claims 1 and 3-7 are rejected under 35 U.S.C § 112(b) or pre-AIA , second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.
	(a)	Claim 1, as amended, is ambiguous, internally inconsistent and indefinite because the limitations: conjugate comprising “a fragment ….. wherein the fragment is an oligosaccharide” (i.e., one single oligosaccharide) are inconsistent with the later plural limitations: wherein “the conjugate has from 2 to 9 oligosaccharides”. It is unclear whether the claimed conjugate comprises one single oligosaccharide of GBS III CPS having 2 to 11 repeating units conjugated to a carrier protein, or 2 to 9 oligosaccharides (i.e., more than one) conjugated to a carrier protein. The precise structural boundaries of the claimed conjugate are unclear and therefore the metes and bounds of the amended claim 1 are indeterminate.  Note that each claim must be definite and complete in and of itself.  Instant claim fails to distinctly claim the subject matter allowing one to identify that which is being claimed without ambiguity. 
	(b)	Claims 3-7, which depend from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Conclusion
9)	No claims are allowed.
10)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

September, 2022